DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Hallenbeck on July 23, 2021.

The application has been amended as follows: 
Claim 5, line 2 “the or” was deleted.

Claim 6, line 2 “the or” was deleted.

Claim 7, line 2 “the or” was deleted.

Claim 8, lines 1-2 “wherein the or each nozzle is provided adjacent to the tow inlet or the tow outlet of a respective channel” was deleted and -- wherein each first nozzle is adjacent to the tow inlet and each second nozzle is adjacent to the tow outlet. -- was inserted therein.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a composite material lay-up head-equipment for applying elongate fibre reinforcement material to a tool comprising: a composite material lay-up head comprising: at least one elongate tow guide channel for guiding fibre reinforcement material from a tow inlet to a tow outlet, of the channel; and feed apparatus for feeding fibre reinforcement material through the at least one channel; wherein the or each channel comprises a first portion adjacent to the tow inlet and provided with at least one first nozzle arranged to deliver a jet of gas into the first portion of the channel, and a second portion adjacent to the tow outlet and provided with at least one second nozzle arranged to deliver a jet of gas into the second portion of the channel, so as to inhibit contact between fibre reinforcement material in the channel and the channel; a pneumatic apparatus arranged to provide a cool gas to the or each first nozzle, so that in use, fibre reinforcement material is cooled as it travels through the or each channel; wherein the pneumatic apparatus is arranged to provide hot gas to the or each second nozzle so that in use, fibre reinforcement material is heated prior to application on the tool.  Claim 1 contains allowable subject matter for substantially the same reasons as claim 13 above since none of the prior art teaches or discloses composite lay-up equipment with guide chutes that have a first nozzle for delivering jet of cool gas into the chamber in a first section at the entrance of said chute and a second nozzle for delivering jet of hot gas in section of chute at the exit of said chute, with a 

Claim 13 recites a method of applying composite material to a tool using composite material lay-up equipment comprising:  a composite material lay-up head comprising: at least one elongate tow guide channel for guiding fibre reinforcement material from a tow inlet to a tow outlet of the channel; and feed apparatus for feeding fibre reinforcement material through the at least one channel; wherein the or each channel comprises a first portion adjacent to the tow inlet and provided with at least one first nozzle arranged to deliver a jet of gas into the first portion of the channel, and a second portion adjacent to the tow outlet and provided with at least one second nozzle arranged to deliver a jet of gas into the second portion of the channel, so as to inhibit. contact, between fibre reinforcement material in the channel and the channel; and a pneumatic apparatus arranged to provide a cool gas to the or each first nozzle, so that in use, fibre reinforcement material is cooled as it travels through the or each channel; guiding elongate fibre reinforcement material through the or each channel; delivering a jet of gas into the or each channel through the or each nozzle so that the jet of gas inhibits contact between the fibre reinforcement material and the channel, including:  delivering a jet of cool gas into the first portion of the or each channel so that the fibre reinforcement material is cooled as it travels through the or each channel; and delivering a jet of hot gas into the second portion of the or each channel so that the fibre reinforcement material is heated prior to application on the tool; and applying the lengths of elongate fibre reinforcement material to the tool.  None of the prior art  provided with at least one first nozzle arranged to deliver a jet of gas into the first portion of the channel, and a second portion adjacent to the tow outlet and provided with at least one second nozzle arranged to deliver a jet of gas into the second portion of the channel, wherein a cool gas is supplied into the first portion of said channel and hot gas is delivered into said second portion of said channel as currently claimed.  The closest prior art of Hamlyn et al. (US 20090229760) discloses a method of applying fiber material to a tool wherein cool air is applied to lamination roller so as to heat the material downstream of the guide chute as well as orifices to blow air into the guide channel near the outlet of said channel (paragraph 66 and 71; Fig. 5), but fails to teach or disclose the claimed respective nozzles near the entrance and exit of the guide channel  nor delivering cool gas into the entrance and hot gas into the exit of the channels as currently claimed.  It is noted that pertinent prior art of Hamlyn et al. (US 20080216961) discloses using heated air to heat a plate which transfers heat to the guide chutes (Fig. 11 and 12; paragraph 55), but  material in guide channels but does not disclose the step of injecting hot gas into the second portion of the chute as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                         
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745